Title: George Jefferson to Thomas Jefferson, 19 June 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 19th June 1809
           If you go to Bedford as soon as you contemplate, you will be surprised I expect at not finding the 3 dozen chairs there, which you ordered several months ago.—The first person who engaged to make them disappointed us altogether, & the next one has been a long time about them.—They are however at last ready, and shall be forwarded by the first safe boat, to the care of Saml J. Harrison
          I am Dear Sir Your Very humble servt Geo. Jefferson
        